EDWARDS, Judge.
After a thorough review of the record and testimony, we are unable to conclude that the trial court’s judgment finding the parties to be equally at fault in causing the accident is clearly wrong or that the $13,-052.52 damage award to the plaintiffs is an *1224abuse of the trial court’s much discretion. Without a clear articulation of manifest error, under Arceneaux v. Domingue, 365 So.2d 1330 (La.1978) and Reck v. Stevens, 373 So.2d 498 (La.1979), we must not disturb the trial court’s findings or damage awards. For this reason and for the oral reasons assigned by the trial judge, we affirm.
Costs of this appeal are assessed against appellant in the amount of $50.00.
AFFIRMED.
SHORTESS, J., dissents with reasons.